DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/09/2021 is acknowledged. Claims 1-18 remain pending and are the claims addressed below. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: GRUBER et al. (US 2016/0279869) and ALLANIC et al. (US 6,110,409) constitute the closest prior art of record.
GRUBER and ALLANIC were used to read on the claimed wiper comprising a wiper arm, a wiper blade flexibly mounted onto the wiper arm and at least one stabilizing feature configured to contact the container and constrain motion of the wiper blade against the container when the wiper moves over the container (see pages 4-6 of the 09/09/2021 Office action). Applicant’s arguments against the combination of GRUBER and ALLANIC, in view of the amendments made to the claims, were found to be persuasive (see page 3 of the arguments/remarks filed 12/09/2021). 
Consequently, given the discussion above, it is the Examiners assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed additive fabrication device and wiper to be used within an additive fabrication device meeting every limitation of independent claim 1 and independent claim 10, respectively; specifically, the claimed wiper comprising a wiper arm and a wiper blade in the claimed configuration and at least one stabilizing feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743